Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-18-00122-CV

                               IN THE INTEREST OF B.B.B.

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-2157-CV
                          Honorable Don Burgess, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. No costs of appeal are assessed against appellant.

       SIGNED July 18, 2018.


                                               _____________________________
                                               Karen Angelini, Justice